DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 10-17 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “each of the pedal transmission assemblies including an electric motor, an elastic connector, a transmission mechanism, an angular displacement sensor, and a pedal, wherein: the elastic connector connects an output shaft of the electric motor and one end of the transmission mechanism, the other end of the transmission mechanism is connected to the pedal via a pedal revolute pair, the angular displacement sensor is configured to acquire rotational position information about the pedal around the pedal revolute pair, and the transmission mechanism is provided with a transmission mechanism revolute pair; the transmission mechanism revolute pairs of the transmission mechanisms in the pedal transmission assemblies are connected via a mechanical connecting rod mechanism to effect linkage” in combination with the remaining claim elements as set forth in claim 10.  
Regarding claim 17, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647